
	

113 S880 IS: Safe Highways and Infrastructure Preservation Act of 2013
U.S. Senate
2013-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 880
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2013
			Mr. Reid (for
			 Mr. Lautenberg (for himself,
			 Mr. Menendez, Mrs. Feinstein, and Mrs.
			 McCaskill)) introduced the following bill; which was read twice and
			 referred to the Committee on Environment
			 and Public Works
		
		A BILL
		To amend titles 23 and 49, United States Code, to modify
		  provisions relating to the length and weight limitations for vehicles operating
		  on Federal-aid highways, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Highways and Infrastructure
			 Preservation Act of 2013.
		2.Operation of
			 restricted property-carrying units on National Highway System
			(a)Definition of
			 restricted property-Carrying unitSection 31111(a) of title 49,
			 United States Code, is amended—
				(1)by redesignating
			 paragraph (3) as paragraph (5);
				(2)by redesignating
			 paragraph (2) as paragraph (3);
				(3)by redesignating
			 paragraph (4) as paragraph (2); and
				(4)by inserting
			 after paragraph (3) the following:
					
						(4)Restricted
				property-carrying unitThe term restricted
				property-carrying unit means any trailer, semitrailer, container, or
				other property-carrying unit that is longer than 53
				feet.
						.
				(b)Prohibition on
			 operation of restricted property-Carrying units
				(1)In
			 generalSection 31111(b)(1)(C) of title 49, United States Code,
			 is amended to read as follows:
					
						(C)allows operation on any segment of the
				National Highway System, including the Interstate System, of a restricted
				property-carrying unit unless the operation is specified on the list published
				under subsection
				(h)(2);
						.
				(2)Effective
			 dateThe amendment made by paragraph (1) shall take effect on the
			 date that is 90 days after the date of the enactment of this Act.
				(c)LimitationsSection
			 31111 of title 49, United States Code, is amended by adding at the end the
			 following:
				
					(h)Restricted
				property-Carrying units
						(1)Applicability of
				prohibition
							(A)In
				generalNotwithstanding subsection (b)(1)(C), a restricted
				property-carrying unit may continue to operate on a segment of the National
				Highway System if the operation of the unit is specified on the list published
				under paragraph (2).
							(B)Applicability of
				State laws and regulationsAll operations specified on the list
				published under paragraph (2) shall continue to be subject to all State laws,
				limitations, and conditions, including routing-specific, commodity-specific,
				and configuration-specific designations and all other restrictions, in effect
				as of June 1, 2008.
							(C)Firefighting
				unitsSubsection (b)(1)(C) shall not apply to the operation of a
				restricted property-carrying unit that is used exclusively for
				firefighting.
							(2)Listing of
				restricted property-carrying units
							(A)In
				generalNot later than 30 days after the date of the enactment of
				the Safe Highways and Infrastructure
				Preservation Act of 2013, the Secretary shall initiate a
				proceeding to determine and publish a list of restricted property-carrying
				units that were—
								(i)authorized by
				State officials pursuant to State law as of June 1, 2008; and
								(ii)in actual and
				lawful operation on a regular or periodic basis (including seasonal operations)
				on or before June 1, 2008.
								(B)LimitationA
				restricted property-carrying unit may not be included on the list published
				under subparagraph (A) on the basis that a State law could have authorized the
				operation of the unit as of a prior date, by permit or otherwise.
							(C)Publication of
				final listNot later than 90 days after the date of the enactment
				of the Safe Highways and Infrastructure
				Preservation Act of 2013, the Secretary shall publish a final
				list of restricted property-carrying units described in subparagraph
				(A).
							(D)UpdatesThe
				Secretary shall update the list published under subparagraph (C) as necessary
				to reflect new designations made to the National Highway System.
							(3)Applicability of
				prohibitionThe prohibition established under subsection
				(b)(1)(C) shall—
							(A)apply to any new
				designation made to the National Highway System; and
							(B)remain in effect
				on those portions of the National Highway System that cease to be designated as
				part of the National Highway System.
							(4)Limitation on
				statutory constructionNothing in this subsection may be
				construed to prevent a State from further restricting in any manner or
				prohibiting the operation of a restricted property-carrying unit, except that
				any such restriction or prohibition shall be consistent with the provisions of
				this
				subchapter.
						.
			(d)EnforcementThe
			 second sentence of section 141(a) of title 23, United States Code, is amended
			 by striking section 31112 and inserting sections 31111
			 and 31112.
			3.Operation of
			 longer combination vehicles on National Highway System
			(a)In
			 generalSection 31112 of title 49, United States Code, is
			 amended—
				(1)by
			 redesignating subsections (f) and (g) as subsections (g) and (h), respectively;
			 and
				(2)by inserting after
			 subsection (e) the following:
					
						(f)National Highway
				System
							(1)In
				generalA State may not allow, on a segment of the National
				Highway System that is not covered under subsection (b) or (c), the operation
				of a commercial motor vehicle combination (except a vehicle or load that cannot
				be dismantled easily or divided easily and that has been issued a special
				permit under applicable State law) with more than 1 property-carrying unit
				(excluding the truck tractor) if the property-carrying units are more
				than—
								(A)the maximum
				combination trailer, semitrailer, or other type of length limitation allowed by
				applicable State law as of June 1, 2008; or
								(B)the length of the
				property-carrying units of those commercial motor vehicle combinations, by
				specific configuration, in actual and lawful operation on a regular or periodic
				basis (including continuing seasonal operation) in that State on or before June
				1, 2008.
								(2)Additional
				limitations
								(A)Applicability of
				State restrictions
									(i)In
				generalSubject to clause (ii), a commercial motor vehicle
				combination that is not prohibited from operating in a State under paragraph
				(1) may continue to operate in that State on highways described in paragraph
				(1) if such operation complies with all applicable State laws, limitations, and
				conditions, including routing-specific and configuration-specific designations,
				and all other restrictions in effect in that State as of June 1, 2008.
									(ii)Minor
				adjustmentsSubject to regulations promulgated by the Secretary
				under subsection (h), a State may make minor temporary and emergency
				adjustments to route designations and vehicle operating restrictions in effect
				as of June 1, 2008, for specific safety purposes and road construction.
									(B)Additional state
				restrictionsNothing in this subsection may be construed to
				prevent a State from further restricting or prohibiting the operation of a
				commercial motor vehicle combination subject to this section, except that such
				a restriction or prohibition shall be consistent with this section and sections
				31113(a), 31113(b), and 31114.
								(C)Minor
				adjustments
									(i)In
				generalNot later than 30 days after the date on which a State
				makes a minor adjustment of a temporary and emergency nature in accordance with
				subparagraph (A)(ii) or further restricting or prohibiting the operation of a
				commercial motor vehicle combination in accordance with subparagraph (B), the
				State shall advise the Secretary of the action.
									(ii)PublicationThe
				Secretary shall publish a notice of an action taken by a State under clause (i)
				in the Federal Register.
									(3)List of state
				length limitations
								(A)State
				submissions
									(i)In
				generalNot later than 30 days after the date of the enactment of
				the Safe Highways and Infrastructure
				Preservation Act of 2013, each State shall submit to the
				Secretary a complete list of State length limitations applicable to commercial
				motor vehicle combinations operating in the State on the highways described in
				paragraph (1), including the applicable State laws associated with the length
				limitations.
									(ii)Failure to
				submitIf a State fails to submit the information required under
				clause (i), the Secretary shall compile and file the information on behalf of
				the State.
									(B)Publication of
				interim listThe Secretary shall—
									(i)publish an
				interim list in the Federal Register consisting of all information submitted
				under subparagraph (A) not later than 60 days after the date of the enactment
				of the Safe Highways and Infrastructure
				Preservation Act of 2013;
									(ii)review for
				accuracy all information submitted by a State under subparagraph (A);
				and
									(iii)solicit and
				consider public comment on the accuracy of the information.
									(C)LimitationA
				law may not be included on the list submitted by a State or published by the
				Secretary merely because the law authorized, or could have authorized, by
				permit or otherwise, the operation of commercial motor vehicle combinations not
				in actual operation on a regular or periodic basis on or before June 1,
				2008.
								(D)Publication of
				final list
									(i)In
				generalNot later than 90 days after the date of the enactment of
				the Safe Highways and Infrastructure
				Preservation Act of 2013, the Secretary shall publish a final
				version of the list described in subparagraph (B) in the Federal Register, as
				revised under this subparagraph or subparagraph (E).
									(ii)RevisionsIn
				publishing the final list, the Secretary shall make any revisions necessary to
				correct inaccuracies identified under subparagraph (B).
									(iii)Prohibition
				on operationAfter the final list is published under this
				subparagraph, commercial motor vehicle combinations prohibited under paragraph
				(1) may not operate on a highway described in paragraph (1) unless included on
				the list.
									(E)Inaccuracies
									(i)In
				generalOn the motion of the Secretary or on request by any
				person (including a State), the Secretary shall review the list published under
				subparagraph (D).
									(ii)DeterminationIf
				the Secretary determines that there is reason to believe a mistake was made in
				the accuracy of the list—
										(I)the Secretary
				shall begin a proceeding to determine whether a mistake was made; and
										(II)if the Secretary
				makes an affirmative determination under subclause (I), the Secretary shall
				publish the appropriate
				correction.
										.
				(b)Conforming
			 amendmentsSection 31112 of title 49, United States Code, is
			 amended—
				(1)in subsection
			 (d)(1), by striking subsection (g)(2) of this section and
			 inserting subsection (h)(2);
				(2)in subsection
			 (g), as redesignated by subsection (a)(1)—
					(A)in paragraph (1),
			 by inserting or 127A(e) after 127(d); and
					(B)in paragraph (3),
			 by inserting (or June 1, 2008, with respect to highways described in
			 subsection (f)(1)) after June 2, 1991; and
					(3)in paragraph
			 (h)(2), as redesignated by subsection (a)—
					(A)by striking
			 Not later than June 15, 1992, the Secretary and inserting
			 The Secretary; and
					(B)by striking
			 of this section and inserting or (f).
					4.Termination of
			 determinations of grandfathered rights
			(a)In
			 generalSection 127 of title 23, United States Code, is amended
			 by adding at the end the following:
				
					(i)Grandfathered
				rights
						(1)Definition of interstate weight
				limitIn this subsection and
				in section 127A, the term Interstate weight limit means the
				80,000-pound gross vehicle weight limitation, the 20,000-pound single axle
				weight limitation (including enforcement tolerances), the 34,000-pound tandem
				axle weight limitation (including enforcement tolerances), and the overall
				maximum gross weight (including enforcement tolerances) limitation on a group
				of 2 or more consecutive axles produced by application of the formula under
				subsection (a)(2).
						(2)LimitationBeginning
				90 days after the date of the enactment of the
				Safe Highways and Infrastructure Preservation
				Act of 2013, a State may not allow, on a segment of the
				Interstate System, the operation of a vehicle or combination (other than a
				longer combination vehicle) exceeding an Interstate weight limit unless the
				operation is specified on the list published under paragraph (3).
						(3)List of vehicles
				and combinations
							(A)ProceedingNot
				later than 30 days after the date of the enactment of this subsection, the
				Secretary shall initiate a proceeding to determine and publish a list of
				vehicles and combinations (other than longer combination vehicles) otherwise
				exceeding an Interstate weight limit that the Department of Transportation, any
				other Federal agency, or a State has determined, on or before June 1, 2008,
				could have been or could be lawfully operated within the State—
								(i)on
				July 1, 1956;
								(ii)in the case of
				the overall gross weight of any group of 2 or more consecutive axles, on
				January 4, 1975; or
								(iii)under a special
				rule applicable to a State under subsection (a).
								(B)Limitations
								(i)Actual and
				lawful operations requiredAn operation of a vehicle or
				combination may be included on the list published under subparagraph (A) only
				if the vehicle or combination was in actual and lawful operation in the State
				on a regular or periodic basis on or before June 1, 2008.
								(ii)State authority
				not sufficientAn operation of a vehicle or combination may not
				be included on the list published under subparagraph (A) on the basis that a
				State law could have authorized the operation of the vehicle or combination as
				of a prior date by permit or otherwise.
								(C)Publication of
				final listNot later than 90 days after the date of the enactment
				of this subsection, the Secretary shall publish a final list of vehicles and
				combinations described in subparagraph (A).
							(4)Limitation on
				effect of subsection
							(A)In
				generalExcept as provided in subparagraph (B), nothing in this
				subsection may be construed to prevent a State from reducing the gross vehicle
				weight limitation, the single and tandem axle weight limitations, or the
				overall maximum gross weight on a group of 2 or more consecutive axles
				applicable to portions of the Interstate System in the State for operations on
				the list published under paragraph (3)(C).
							(B)LimitationA
				reduction described in subparagraph (A) may not result in a limitation that is
				less than an Interstate weight limit.
							(5)Applicability of
				existing requirementsAll vehicles and combinations included on
				the list published under paragraph (3) shall be subject to all
				routing-specific, commodity-specific, and weight-specific designations in
				effect in a State as of June 1,
				2008.
						.
			(b)Conforming
			 amendmentSection 127(a)(4) of title 23, United States Code, is
			 amended by striking the State determines.
			5.Nondivisible load
			 proceedingSection 127 of
			 title 23, United States Code, as amended by section 4, is further amended by
			 adding at the end the following:
			
				(j)Nondivisible
				loads
					(1)Statement of policyThe purpose of this subsection is to
				promote conformity with Interstate weight limits to preserve publicly funded
				infrastructure and protect motorists by limiting maximum vehicle weight on key
				portions of the Federal-aid highway system.
					(2)ProceedingNot
				later than 30 days after the date of the enactment of the
				Safe Highways and Infrastructure Preservation
				Act of 2013, the Secretary shall initiate a proceeding to define
				the term vehicles and loads that cannot be easily dismantled or
				divided as used in subsection (a) and section 31112 of title 49.
					(3)List of
				commodities
						(A)In
				generalThe definition developed under subparagraph (A) shall
				include a list of commodities (or classes or types of commodities) that do not
				qualify as nondivisible loads.
						(B)LimitationThe
				list of commodities developed under paragraph (2) shall not be interpreted to
				be a comprehensive list of commodities that do not qualify as nondivisible
				loads.
						(4)RegulationsThe
				Secretary shall—
						(A)promulgate final
				regulations setting forth the determination of the Secretary made under
				paragraph (2) not later than 90 days after the date of enactment of the
				Safe Highways and Infrastructure Preservation
				Act of 2013; and
						(B)update such
				regulations, as necessary.
						(5)ApplicabilityRegulations
				promulgated under paragraph (4) shall apply to all vehicles and loads operating
				on the National Highway System.
					(6)State
				requirementsA State may establish any requirement that is not
				inconsistent with regulations promulgated under paragraph
				(4).
					.
		6.Waivers of weight
			 limitations during periods of national emergencySection 127 of title 23, United States Code,
			 as amended by sections 4 and 5, is further amended by adding at the end the
			 following:
			
				(k)Waivers during
				periods of national emergency
					(1)In
				generalNotwithstanding any other provision of this section or
				section 127A, the Secretary, in consultation with the Secretary of Defense, may
				waive or limit the application of any vehicle weight limit established under
				this section or section 127A with respect to a highway route during a period of
				national emergency in order to respond to the effects of the national
				emergency.
					(2)ApplicabilityEmergency
				limits established under paragraph (1) shall preempt any inconsistent State
				vehicle weight
				limits.
					.
		7.Vehicle weight
			 limitations—National Highway System
			(a)In
			 generalChapter 1 of title 23, United States Code, is
			 amended—
				(1)in section
			 127(d)(4), by inserting and in section 127A after this
			 section; and
				(2)by inserting
			 after section 127 the following:
					
						127A.Vehicle weight limitations—National Highway
				System
							(a)Non-Interstate
				highways on National Highway System
								(1)In
				generalBeginning 90 days after the date of the enactment of the
				Safe Highways and Infrastructure Preservation
				Act of 2013, any Interstate weight limit that applies to vehicles
				and combinations (other than longer combination vehicles) operating on the
				Interstate System in a State under section 127 shall apply to vehicles and
				combinations (other than longer combination vehicles) operating on
				non-Interstate segments of the National Highway System in the State unless the
				segments are subject to lower State weight limits as provided for under
				subsection (d).
								(2)Existing
				highways
									(A)In
				generalNotwithstanding paragraph (1), in the case of a
				non-Interstate segment of the National Highway System that is open to traffic
				on June 1, 2008, a State may allow the operation of any vehicle or combination
				(other than a longer combination vehicle) on the segment that the Secretary
				determines under subsection (b) could have been lawfully operated on the
				segment on June 1, 2008.
									(B)Applicability of
				state lawsAll operations described in subparagraph (A) shall
				continue to be subject to all State laws, limitations, and conditions,
				including routing-specific, commodity-specific, and configuration-specific
				designations and all other restrictions, in effect as of June 1, 2008.
									(3)New
				highwaysSubject to subsection (d)(1), the gross vehicle weight
				limitations and axle loading limitations applicable to all vehicles and
				combinations (other than longer combination vehicles) on a non-Interstate
				segment of the National Highway System that was not open to traffic on June 1,
				2008, shall be the Interstate weight limit.
								(b)Listing of
				vehicles and combinations
								(1)In
				generalThe Secretary shall initiate a proceeding to determine
				and publish a list of vehicles and combinations (other than longer combination
				vehicles), otherwise exceeding an Interstate weight limit, that could be
				lawfully operated on a non-Interstate segment of the National Highway System on
				June 1, 2008.
								(2)RequirementsIn
				publishing a list of vehicles and combinations under paragraph (1), the
				Secretary shall identify—
									(A)the gross vehicle
				weight limitations and axle loading limitations in each State applicable, as of
				June 1, 2008, to vehicles and combinations (other than longer combination
				vehicles) on non-Interstate segments of the National Highway System; and
									(B)operations of
				vehicles and combinations (other than longer combination vehicles), exceeding
				State gross vehicle weight limitations and axle loading limitations identified
				under subparagraph (A), that were in actual and lawful operation on a regular
				or periodic basis (including seasonal operations) as of June 1, 2008.
									(3)LimitationAn
				operation of a vehicle or combination may not be included on the list published
				under paragraph (1) on the basis that a State law (including a regulation)
				could have authorized the operation on a prior date by permit or
				otherwise.
								(4)Publication of
				final listNot later than 90 days after the date of the enactment
				of the Safe Highways and Infrastructure
				Preservation Act of 2013, the Secretary shall publish a final
				list of vehicles and combinations described in paragraph (1).
								(5)UpdatesThe
				Secretary shall update the list published under paragraph (4) as necessary to
				reflect new designations made to the National Highway System.
								(c)Applicability of
				limitationsThe limitations established under subsection (a)
				shall—
								(1)apply to any new
				designation made to the National Highway System; and
								(2)remain in effect
				on those non-Interstate highways that cease to be designated as part of the
				National Highway System.
								(d)Limitations on
				statutory construction
								(1)State
				enforcement of more restrictive weight limitsNothing in this
				section may be construed to prevent a State from maintaining or imposing a
				weight limitation that is more restrictive than the Interstate weight limit on
				vehicles or combinations (other than longer combination vehicles) operating on
				a non-Interstate segment of the National Highway System.
								(2)State actions to
				reduce weight limitsNothing in this section may be construed to
				prevent a State from reducing the gross vehicle weight limitation, single or
				tandem axle weight limitations, or the overall maximum gross weight on 2 or
				more consecutive axles of the State on any non-Interstate segment of the
				National Highway System.
								(e)Longer
				combination vehicles
								(1)Prohibition
									(A)In
				generalBeginning 90 days after the date of the enactment of the
				Safe Highways and Infrastructure Preservation
				Act of 2013, a longer combination vehicle may continue to operate
				on a non-Interstate segment of the National Highway System only if the
				operation of the longer combination vehicle configuration type was—
										(i)authorized by
				State officials pursuant to State law (including a regulation) as of June 1,
				2008; and
										(ii)in actual and
				lawful operation on a regular or periodic basis (including seasonal operations)
				on or before June 1, 2008.
										(B)Applicability of
				state lawsAll operations described in subparagraph (A) shall
				continue to be subject to all State laws, limitations, and conditions,
				including routing-specific, commodity-specific, and configuration-specific
				designations and all other restrictions, in effect as of June 1, 2008.
									(2)Listing of
				vehicles and combinations
									(A)In
				generalNot later than 30 days after the date of enactment of the
				Safe Highways and Infrastructure Preservation
				Act of 2013, the Secretary shall initiate a proceeding to
				determine and publish a list of longer combination vehicles that could be
				lawfully operated on non-Interstate segments of the National Highway System as
				of June 1, 2008.
									(B)LimitationA
				longer combination vehicle may not be included on the list published under
				subparagraph (A) on the basis that a State law (including a regulation) could
				have authorized the operation of the vehicle on a prior date by permit or
				otherwise.
									(C)Publication of
				final listNot later than 90 days after the date of enactment of
				the Safe Highways and Infrastructure
				Preservation Act of 2013, the Secretary shall publish a final
				list of longer combination vehicles described in subparagraph (A).
									(D)UpdatesThe
				Secretary shall update the list published under subparagraph (C) as necessary
				to reflect new designations made to the National Highway System.
									(3)Limitation on
				statutory constructionNothing in this subsection may be
				construed to prevent a State from further restricting in any manner or
				prohibiting the operation of a longer combination vehicle, except that any such
				restriction or prohibition shall be consistent with section 127 of this title
				and sections 31112 through 31114 of title 49.
								(f)Model schedule
				of fines
								(1)In
				generalThe Secretary, in consultation with the States, shall
				establish a model schedule of fines to be assessed for violations of this
				section.
								(2)PurposesThe
				purposes of the schedule of fines shall be—
									(A)to ensure that
				fines are sufficient to deter violations of this section; and
									(B)to permit States
				to recover costs associated with damage caused to the National Highway System
				by the operation of vehicles.
									(3)Adoption by
				statesThe Secretary shall encourage States to adopt the schedule
				of
				fines.
								.
				(b)Enforcement of
			 requirementsSection 141(a) of title 23, United States Code, is
			 amended by striking the Federal-aid primary system, the Federal-aid
			 urban system, and the Federal-aid secondary system, including the Interstate
			 System in accordance with section 127 of this title and inserting
			 the National Highway System, including the Interstate System, in
			 accordance with sections 127 and 127A.
			(c)Conforming
			 amendmentThe chapter analysis for title 23, United States Code,
			 is amended by inserting after the item relating to section 127 the
			 following:
				
					
						127A. Vehicle weight limitations—National
				Highway
				System.
					
					.
			
